UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 05-1993




In Re: DORRIS MARKETING GROUP, formerly doing
business as Dorris & Associates,

                                                                 Debtor.
_____________________________________________


EDWARD K. DORRIS; NANCY DORRIS,

                                               Plaintiffs - Appellants,

          and


GORDON P. PEYTON,

                                                                Trustee,

             versus


AMERICAN COLLEGE        OF   DENTISTS   FOUNDATION,
INCORPORATED,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-05-572-LMB; BK-03-15025-SSM)


Submitted:    May 22, 2006                      Decided:   June 15, 2006


Before WILKINS, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.
Affirmed by unpublished per curiam opinion.


Bruce H. Matson, LECLAIR RYAN, P.C., Richmond, Virginia; C. Erik
Gustafson, Tara L. Elgie, LECLAIR RYAN, P.C., Alexandria, Virginia,
for Appellants.     Victor M. Glasberg, Paul Gowder, VICTOR M.
GLASBERG & ASSOCIATES, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward and Nancy Dorris and Dorris Marketing Group, Inc.

(collectively,        “DMG”)   appeal   an    order      of   the   district   court

affirming an order of the bankruptcy court.                   The bankruptcy court

order, in turn, confirmed an arbitration award in favor of Appellee

American College of Dentists Foundation, Inc. (ACDF).                   We affirm.



                                         I.

     ACDF is responsible for fundraising for the American College

of Dentists.      In 1999, ACDF decided to engage a professional

fundraiser for an extensive campaign.                    In October 2000, ACDF

entered    into   a    contract   with       DMG   for    fundraising    services.

Pursuant to the contract, DMG agreed to “conscientiously ... devote

its best efforts and abilities” to a fundraising campaign on behalf

of ACDF.    J.A. 61.       Among other things, DMG promised to conduct

face-to-face meetings with potential donors.                  This technique was a

primary reason for ACDF’s decision to hire DMG.

     Although the contract did not set a specific fundraising goal,

it prohibited ACDF from terminating the agreement if DMG had

received commitments of at least $2.5 million by December 30, 2001

and provided for a $65,000 bonus if DMG obtained commitments of $5

million or more by the end of the campaign on March 31, 2002.

These amounts were based on the results of a pre-campaign study

conducted by DMG; the study indicated that a fundraising campaign


                                         3
of the type DMG proposed could raise $2.6 million.    The contract

also contained a clause requiring arbitration of “[a]ny and all

disputes, controversies or claims between parties hereto arising

under, out of, or in any way relating to this Agreement.”   Id. at

63.

      DMG breached the agreement in numerous respects. For example,

DMG failed to implement a campaign structure, and the first manager

of the campaign had no fundraising experience.       Additionally,

although ACDF provided a list of potential donors and identified 65

of these as priority candidates, DMG failed to contact many of

those on the list.    Those who were contacted were solicited by

telephone rather than by in-person visit.   And, DMG simply stopped

work on the campaign in early 2002 without any justification.   The

total amount raised during the campaign was $232,000; ACDF paid DMG

$237,205.

      In calculating the award to ACDF, the arbitrator began with

the $2.6 million figure that DMG had conceded was a reasonable goal

for the campaign.     The arbitrator then halved this amount to

account for the economic upheavals caused by the terrorist attacks

of September 11, 2001.       After subtracting the amount actually

raised during the campaign and adding the amount still owed to DMG

under the contract, the arbitrator awarded ACDF $1,033,401.57. DMG

now challenges this award.




                                  4
                                       II.

      “Judicial    review   of   an    arbitration     award      is   among   the

narrowest known to the law.”          Richmond, Fredericksburg & Potomac

R.R. v. Transp. Commc’n Int’l Union, 973 F.2d 276, 278 (4th Cir.

1992)   (internal    quotation      marks    omitted).       The   question    in

reviewing an arbitration award is whether the award “draw[s] its

essence from the contract.”           United Paperworkers Int’l Union v.

Misco, Inc., 484 U.S. 29, 38 (1987).                Indeed, “as long as the

arbitrator is even arguably construing or applying the contract and

acting within the scope of his authority, that a court is convinced

he   committed    serious   error     does   not   suffice   to    overturn    his

decision.”   Id.

      DMG’s chief complaint is that the arbitrator’s award does not

draw its essence from the contract because the $2.6 million figure

with which the arbitrator began is not found in the contract.                  We

agree with the district court, and with the bankruptcy court before

it, that the award clearly drew its essence from the contract.                  It

is clear that in executing the contract, the parties had in mind a

fundraising goal consistent with the $2.6 million that the pre-

campaign study indicated was possible.             It was therefore entirely

reasonable for the arbitrator to base the award on this figure even

though it was not specifically mentioned in the contract.                      We

therefore affirm.


                                                                        AFFIRMED

                                        5